Citation Nr: 1508874	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran claims that service connection is warranted for a bilateral hearing loss disability because it is related to his exposure to acoustic trauma while working as a construction machine operator, and due to exposure to hazardous noise such as mortar rounds and jungle fire during his tour in the Republic of Vietnam.  VA has conceded in-service acoustic trauma for the Veteran.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  In this case, a July 2009 VA examination confirmed the existence of bilateral hearing loss disability.  Thus, the question at hand is whether the Veteran's current bilateral hearing loss is causally connected to his in-service acoustic trauma. 

During service, the Veteran's hearing was tested using audiometry and the evidence at both entrance and examination does not suggest the existence of hearing loss.  The July 2009 VA examiner noted the normal entrance and separation findings and recognized the Veteran's in-service noise exposure.  The examiner was asked for an opinion as to the likelihood that the Veteran's current hearing loss is related to his in-service acoustic trauma.  The examiner stated, "hearing thresholds were within normal limits on both the enlistment and discharge audiograms.  There were no significant decreases in thresholds from enlistment to discharge.  Therefore it is not likely that the [V]eteran's current hearing loss is the result of military noise exposure.  He does have a history of post-military noise exposure."  The only aspect of the Veteran's service noted in the examiner's rationale was the absence of a notation of hearing loss in the service treatment records.  The examiner essentially failed to give an opinion as to whether the Veteran's conceded in-service acoustic trauma as likely as not caused the current hearing loss.  Further, since the VA examination, the Veteran has submitted several statements, as well as several buddy statements, describing the nature of the in-service noise in detail and also reporting that any post-service noise exposure was indeed mild compared to what he experienced in service.   For these reasons, the Board finds that a new opinion is warranted.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any ongoing VA or private treatment records pertaining to the Veteran's treatment for bilateral hearing loss.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the July 2009 examination, if available.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active service, to include the conceded in-service noise exposure.  The examiner's rationale should include consideration of the Veteran's various statements related to the nature of in-service hearing loss he experienced, as well as the various buddy statements submitted in support of the claim.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




